DETAILED ACTION
The communication dated 9/24/2021 has been entered and fully considered.
Claims 1-15 and 18-19 are pending with claims 1-7 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Canceled)
Claim 2. (Canceled)
Claim 3. (Canceled)
Claim 4. (Canceled)
Claim 5. (Canceled)
Claim 6. (Canceled)
Claim 7. (Canceled)

REASONS FOR ALLOWANCE
Claims 8-15 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Kulinsky et al. (U.S. PGPUB 2016/0354840), hereinafter KULINSKY. KULINSKY teaches a laser sintering system and layering material to form a three-dimensional part [Abstract; 0004; 0006; 0025; Fig. 1]. KULINSKY teaches a system that includes a build chamber (105) where a part (110) may be built [Figs. 1-4; 0030]. KULINSKY teaches a feed bin (115) that supplies the matrix material (120) for building the part [Figs. 1-4; 0030]. The matrix material is pushed up by the feed piston (135) in the feed bin (115) [0030]. KULINSKY teaches the system may include a leveling roller (130) having a first orientation and the roller is configured to roll over a first bin and the matrix material is pushed up by the feed piston (135) to be moved by the leveling roller (130) to the build chamber (150) [0030-0032]. When the leveling roller is moved to the build chamber, the first orientation is the first axis [0030-0032]. KULINSKY also teaches that the system (200) that includes rollers with different orientations and a second feed bin (230) [0039; Fig. 2]. A build piston at the bottom of each of the feed bins may push up on the floor of the bin to supply the feed including the first phase and/or second phase material (122) [0040] and a second roller (220) may roll over the second feed bin (230) which may also include a matrix material (120) and/or a second phase material (122) and the second leveling roller (220) may then roll over the second feed bin (230) and thus apply its layer on the sintered part located at the build platform [0041]. KULINSKY shows the roller (220) may move the material in a second axis not parallel to the first axis with respect to the build chamber [Fig. 2]. KULINSKY teaches a second leveling roller configured to roll over a 
KULINSKY fails to disclose, suggest or teach “wherein the first powder collecting unit, the first powder supply unit, a third powder supply unit, and third powder collecting unit are arranged along the first axis, and wherein the second powder collecting unit, the second powder supply unit, a fourth powder supply unit, and a fourth powder collecting unit are arranged along the second axis”. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify KULINSKY to “wherein the first powder collecting unit, the first powder supply unit, a third powder supply unit, and third powder collecting unit are arranged along the first axis, and wherein the second powder collecting unit, the second powder supply unit, a fourth powder supply unit, and a fourth powder collecting unit are arranged along the second axis”, and the applicant has done so for the benefit of appropriately adjusting the anisotropy of shrinkage and tensile strength of a molded article, as taught in the instant specification [0011].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748